           Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 1 of 11



 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                                      DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,
                                                       Case No. 2:16-cr-00265-GMN-NJK
 6                   Plaintiff,
     vs.                                               ORDER AND
 7                                                     REPORT AND RECOMMENDATION
     JOHNNY RUSSELL NEDDENRIEP, et al.,
 8                                                     (Docket Nos. 1807, 1816, 1820)
                     Defendants.
 9

10           This matter was referred to the undersigned Magistrate Judge on Defendant Johnny Russell

11 Neddenriep’s motion to dismiss counts 6-10 of the superseding indictment. Docket No. 1807. The

12 Court has considered Defendant’s motion, the United States’ response, and Defendant’s reply.

13 Docket Nos. 1807, 1900, 1936. Two of Defendant’s co-defendants, Bert Wayne Davisson and

14 Matthew Keith Dunlap, have filed motions for joinder to Defendant’s motion. Docket Nos. 1816,

15 1820.

16           I.     BACKGROUND

17           On September 6, 2016, a federal grand jury sitting in Las Vegas, Nevada issued, under seal,

18 an indictment charging Defendant and, inter alia, co-defendants Davisson and Dunlap, with one

19 count of kidnapping, in violation of Title 18, United States Code, Sections 1951(a)(1) and 2; two

20 counts of using and carrying a firearm during and in relation to a crime of violence and aiding and

21 abetting, in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2; one count

22 of assault, in violation of Title 18, United States Code, Sections 1959(a)(3) and 2; and one count

23 of taking of motor vehicle, in violation of Title 18, United States Code, Sections 2119(2) and 2.
         Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 2 of 11



 1 Docket No. 1. All counts relate to an incident that occurred “[o]n or about” September 15, 2011.

 2 Id.

 3         On June 14, 2017, a federal grand jury sitting in Las Vegas, Nevada issued, under seal, a

 4 superseding indictment, charging Defendant, co-defendants Davisson and Dunlap, and 20 other

 5 defendants with eleven counts. Docket No. 13. The superseding indictment re-alleges the five

 6 counts alleged in the original indictment, as counts 6-10. Id. at 40-42. The superseding indictment

 7 was unsealed, on the United States’ motion, on June 16, 2017. Docket No. 68.

 8         The case was set for jury trial on August 21, 2017. See, e.g., Docket No. 69. Defendant

 9 appeared for his initial appearance on June 16, 2017. Docket No. 73. At that time, he entered

10 pleas of not guilty to the charges against him in the superseding indictment, and his detention

11 hearing was continued to June 22, 2017. Id. On June 22, 2017, Defendant was released with

12 conditions pending trial. Docket No. 176.1

13         On August 10, 2017, Defendant joined in a motion to continue the trial date. Docket No.

14 374.2 On August 14, 2017, the Court granted the motion and continued trial to February 26, 2018.

15 Docket No. 379. On February 2, 2018, Defendant joined in a second motion to continue the trial

16 date. Docket No. 512.3 On February 14, 2018, the Court granted the motion and continued trial

17 to September 10, 2018. Docket No. 523. On May 12, 2018, co-defendant Ernesto Gonzalez filed

18
     1
19        Co-defendants Davisson and Dunlap both appeared for their initial appearances on June
   16, 2017 and entered pleas of not guilty to the charges against them in the superseding indictment.
20 Docket Nos. 75, 76. Their detention hearings were continued to June 21, 2017. Id. On June 21,
   2017, both co-defendants were released with conditions pending trial. Docket Nos. 160, 161.
21 2
          Co-defendant Davisson also joined the motion to continue; however, co-defendant Dunlap
22 objected to the motion. Docket No. 374 at 3.
   3
          Co-defendant Davisson’s position was unknown at the time of the filing of the motion and
23 co-defendant Dunlap’s position is not stated in the motion. See Docket No. 512.
                                                    2
         Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 3 of 11



 1 a motion to, inter alia, continue the trial date. Docket No. 608. The motion submitted, in part,

 2 that the instant case is unusually complex and that failure to continue the trial date would deny the

 3 parties the necessary time for effective preparation. Id. at 4-7. Defendant joined the motion.

 4 Docket No. 617.4 On July 24, 2018, the Court granted the motion and continued the trial to January

 5 28, 2019. Docket No. 689.

 6          On September 4, 2018, in response to a request for proposed trial groups, the United States

 7 proposed that Defendant be tried in Group 2.5 Docket No. 1139 at 2-3. The United States further

 8 proposed, in an effort to “promote efficiency and fairness,” that the Group 2 defendants be tried

 9 after the Group 1 defendants. Id. at 3. No objections to this grouping were made by Defendant or

10 co-defendants Davisson and Dunlap. See Docket. On December 18, 2018, the Court entered an

11 amended scheduling order and set the Group 2 trial for January 6, 2020. Docket No. 1408.

12          On August 13, 2018, co-defendant Dunlap filed a motion to dismiss counts six, seven,

13 eight, nine, and ten pursuant to 18 U.S.C. § 3282, for violating the statute of limitations and

14 preindictment delay. Docket No. 1001. The United States responded to the motion; however, no

15 reply was filed. Docket No. 1180. Defendant and co-defendant Davisson moved to join the motion

16 to dismiss. Docket Nos. 1025, 1111. On December 11, 2018, United States Magistrate Judge

17 C.W. Hoffman issued an order and report and recommendation. Docket No. 1386. Judge Hoffman

18 granted the motions for joinder, engaged in a thorough analysis of the motion to dismiss for

19 violation of the statute of limitations, and recommended that the motion to dismiss be denied. See

20
     4
21         Co-defendants Davisson and Dunlap did not join the motion, but also did not object to it.
     See Docket.
22   5
         Co-defendants Davisson and Dunlap both joined the request for proposed trial groups.
   Docket Nos. 761, 769. The United States proposed that co-defendant Davisson and Dunlap be in
23 Group 2 as well. Docket No. 1139 at 2-3.
                                                     3
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 4 of 11



 1 id. No objections to Judge Hoffman’s report and recommendation were filed. See Docket.

 2 Therefore, on December 28, 2018, United States District Judge Gloria M. Navarro accepted and

 3 adopted Judge Hoffman’s report and recommendation in full and denied the motion to dismiss.

 4 Docket No. 1425.

 5         II.     ANALYSIS

 6                 A. Violation of Statute of Limitations and Preindictment Delay

 7         Despite the fact that the Court has already ruled on this exact issue in this exact case with

 8 these exact parties, not one party has acknowledged that the Court already rejected this argument.

 9 “A party who repeats an argument already rejected by the Court has a duty to acknowledge the

10 Court’s prior order and explain why it should not control.” Atlantis Enterprises, Inc. v. Avon

11 Products, Inc., 2010 WL 11519593, *3 (C.D.Ca. 2010). See also U.S. Commodity Futures Trading

12 Com’n v. Lake Shore Asset Mgmt. Ltd., 540 F.Supp.2d 994, 1015 (N.D.Ill. 2008 (attorneys “play

13 with fire if they raise the same arguments over and over and fail to acknowledge prior adverse

14 rulings”). The Court is troubled by the parties’ lack of candor in the briefing on this issue.

15 Nonetheless, the Court construes this portion of the motion as a motion for reconsideration.

16         While the Federal Rules of Criminal Procedure do not contain a provision specifically

17 allowing motions for reconsideration, numerous circuit courts have held that motions for

18 reconsideration may be filed in criminal cases. See United States v. Martin, 226 F.3d 1042, 1047

19 n. 7 (9th Cir. 2000) (post-judgment motion for reconsideration may be filed in a criminal case and

20 governed by Fed.R.Civ.P. 59(e)); United States v. Fiorelli, 337 F.3d 282, 286 (3d Cir. 2003)

21 (motion for reconsideration allowed in criminal case and governed by Fed.R.Civ.P. 59(e) or

22 Fed.R.Civ.P. 60(b)); United States v. Clark, 984 F.2d 31, 33-34 (2d Cir. 1993) (motion for

23 reconsideration filed in criminal case within 10 days of subject order is treated under Fed.R.Civ.P.
                                                    4
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 5 of 11



 1 59(e)). Motions for reconsideration in criminal cases are governed by the rules that govern

 2 equivalent motions in civil proceedings. See United States v. Hector, 368 F. Supp. 2d 1060, 1062-

 3 63 (C.D. Cal. 2005) rev'd on other grounds, 474 F.3d 1150 (9th Cir. 2007); see also United States

 4 v. Fiorelli, 337 F.3d 282, 286 (3d Cir. 2003) (motion for reconsideration allowed in criminal case

 5 and governed by Fed. R. Civ. P. 59(e) or Fed. R. Civ. P. 60(b)).

 6         “Reconsideration is an extraordinary remedy, to be used sparingly.” Koninklijke Philips

 7 Elecs. N.V. v. KXD Tech., Inc., 245 F.R.D. 470, 472 (D. Nev. 2007) (citation and internal

 8 quotations    omitted). Motions     for   reconsideration   are    disfavored. Local Rule 59-1(b).

 9 Reconsideration of an interlocutory order may be appropriate if (1) there is newly discovered

10 evidence that was not available when the original motion or response was filed, (2) the

11 Court committed clear error or the initial decision was manifestly unjust, or (3) there is an

12 intervening change in controlling law. Local Rule 59-1(a). It is well-settled that a motion for

13 reconsideration “may not be used to raise arguments or present evidence for the first time when

14 they could reasonably have been raised earlier in the litigation.” Phillips v. C.R. Bard, Inc., 290

15 F.R.D. 615, 670 (D. Nev. 2013) (emphasis in original, citation and internal quotations omitted).

16 On the other hand, “[a] movant must not repeat arguments already presented unless (and only to

17 the extent) necessary to explain controlling, intervening law or to argue new facts.” Local Rule

18 59-1(b).

19         Here, Defendant fails to demonstrate that reconsideration is appropriate. Defendant’s

20 motion contains no newly discovered evidence. While some of the arguments regarding prejudice

21 may not have been presented in the prior motion, including Defendant’s argument regarding

22 sealing and the statute of limitations, those arguments existed at the time the prior motion was

23 filed; therefore, raising them for the first time now is inappropriate. Further, no argument has been
                                                     5
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 6 of 11



 1 made that the Court committed clear error or the initial decision was manifestly unjust; in fact, no

 2 party even objected to Judge Hoffman’s Report and Recommendation. Finally, no intervening

 3 change in controlling law has been argued by the parties.           Therefore, reconsideration is

 4 inappropriate.

 5                  B. Post-Indictment Delay

 6         Defendant submits that the nine-month delay between the issuance of the original sealed

 7 indictment and the issuance of the superseding indictment violates his right to a speedy trial,

 8 pursuant to the Sixth Amendment. Docket No. 1807 at 14. Specifically, Defendant submits that

 9 he is prejudiced by the delay because his “co-defendant and key witness” Thomas Garretson died

10 on March 20, 2017. Id. at 15. Defendant submits that Garretson was essential to his defense and

11 sets out the ways in which he submits that Garretson would have helped his case. Id. at 15-16, 18.

12 Further, Defendant submits that, since none of the defendants knew about the original indictment,

13 none of them took steps to preserve evidence. Id. at 17.

14         The United States submits that the nine-month delay between the issuance of the sealed

15 original indictment and the superseding indictment was a relatively short period of time. Docket

16 No. 1900 at 12. The United States further submits that the instant case is complex and that it was

17 engaged in an ongoing investigation, which justifies the delay. Id. Additionally, the United States

18 submits that Defendant became aware of the indictment against him more than two years ago,

19 joined several requests to continue the trial date during that time, and only now asserts his Sixth

20 Amendment right. Id. Finally, the United States submits that Defendant has failed to demonstrate

21 prejudice from the delay due to Garretson’s death. Id. at 13. Specifically, the United States

22 submits that Defendant cannot demonstrate that Garretson, his co-defendant, would have testified,

23
                                                    6
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 7 of 11



 1 that the trial would have commenced prior to Garretson’s death, or that Garretson would even have

 2 been well enough to testify if he agreed to do so despite his status as a defendant in the case. Id.

 3         The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall

 4 enjoy the right to a speedy and public trial.” U.S. Const. Amend. VI. A defendant's Sixth

 5 Amendment right to a speedy trial attaches when he is indicted. United States v. Mills, 810 F.2d

 6 907, 909 (9th Cir. 1987).

 7         To determine whether post-indictment delay violates a defendant's speedy trial rights under

 8 the Sixth Amendment, the Court weighs the following four factors: (1) the length of the delay; (2)

 9 the reason for the delay; (3) the defendant's assertion of his rights; and (4) prejudice to the

10 defendant. Barker v. Wingo, 407 U.S. 514, 530 (1972). See also United States v. Gregory, 322

11 F.3d 1157, 1160 (9th Cir. 2003). None of these four factors is either necessary or sufficient,

12 individually, to support a finding that a defendant's speedy trial right has been violated. Barker,

13 407 U.S. at 533. Rather the factors are related and “must be considered together with such other

14 circumstances as may be relevant.” Id. Further, the balancing of these factors, and other relevant

15 circumstances, “must be carried out with full recognition that the accused's interest in a speedy

16 trial is specifically affirmed in the Constitution.” Id. The Court examines each factor in turn.

17         Length of delay: The length of the delay is a threshold issue. Id. at 530. Only where the

18 delay is “presumptively prejudicial” must a court inquire into the other factors, “since, by

19 definition, [a defendant] cannot complain that the government has denied him a ‘speedy’ trial if it

20 has, in fact, prosecuted him with customary promptness.” Doggett v. United States, 505 U.S. 647,

21 651–52 (1992). The Ninth Circuit has found a six-month delay to be “borderline,” but noted that

22 “the lower courts have generally found post-accusation delay ‘presumptively prejudicial’ at least

23 as it approaches one year.” United States v. Lam, 251 F.3d 852, 856 (9th Cir. 2001) (quoting
                                                     7
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 8 of 11



 1 Doggett, 505 U.S. at 652 n. 1). See also Gregory, 322 F.3d at 1161–1162. The length of delay

 2 submitted by Defendant is the nine-month period between the issuance of the original sealed

 3 indictment and the superseding indictment. As this period approaches one year, the Court finds it

 4 to be presumptively prejudicial and; therefore, the Court proceeds to the other Barker factors.

 5         Reason for delay: The United States submits that the reason for the nine-month delay was

 6 because it “did not want to jeopardize a long-term, ongoing investigation by revealing the

 7 investigation to its targets.” Docket No. 1900 at 12. In Barker, the Supreme Court explained that

 8 “different weights should be assigned to different reasons” for delay. Barker, 407 U.S. at 531. A

 9 “valid reason,” such as a missing witness, will justify an appropriate delay. Id. If the Court finds

10 that the United States did not negligently cause the post-indictment delay, Defendant would be

11 required to demonstrate actual prejudice to establish a violation of his Sixth Amendment right to

12 a speedy trial. United States v. Aguirre, 994 F.2d 1454, 1456 (9th Cir. 1993).

13         This case involves 23 defendants and, as the parties have submitted, is a complex case.

14 The Court finds it reasonable that the United States did not want to jeopardize its ongoing

15 investigation by notifying the targets of said investigation. Therefore, the Court finds that a valid

16 reason supported the delay and the United States did not negligently cause it. Accordingly, this

17 factor weighs in favor of the United States.

18         Assertion of the Speedy Trial Right: The defendant's assertion of his right is “‘[p]erhaps

19 [the] most important’ of the four Barker factors.” United States v. Gould, 672 F.3d 930, 938 (10th

20 Cir. 2012). “[F]ailure to assert the right will make it difficult for a defendant to prove that he was

21 denied a speedy trial.” Barker, 407 U.S. at 532; see also United States v. Simmons, 536 F.2d 827,

22 831 (9th Cir. 1976) (although the speedy trial right “cannot be presumptively waived, the neglect

23
                                                     8
         Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 9 of 11



 1 of asserting it is a relevant factor to be considered in determining whether there has been a speedy

 2 trial violation”).

 3         Assertion of the speedy trial right is entitled to strong evidentiary weight, but it also must

 4 be viewed in light of the defendant's other conduct. See United States v. Loud Hawk, 474 U.S.

 5 302, 314–315 (1986). For example, where the delay of trial is attributable to the defendant, the

 6 weight of his assertion of speedy trial right is diminished. Lam, 251 F.3d at 859 (finding

 7 defendant's attorney's repeated requests for continuances were attributable to defendant, and

 8 therefore “considerably diminish the weight of [defendant's] assertions of his speedy trial right”).

 9 Thus, for example, where a defendant knows of the existence of charges or an indictment against

10 him and does not act to resolve them, he may be deemed to have waived his speedy trial right. See

11 Doggett, 505 U.S. at 653 (explaining that this third Barker factor would weigh heavily against a

12 defendant who knew of his indictment but took no steps to address it).

13         Here, Defendant became aware of the existence of the superseding indictment no later than

14 June 16, 2017, two days after its return and over two years ago.6 See Docket No. 73. During this

15 time, Defendant has joined in several requests to continue the trial date. Further, Defendant has

16 not asserted his speedy trial right until the filing of the instant motion, on August 29, 2019.

17 Accordingly, the Court finds that Defendant did not timely assert his speedy trial right and this

18 factor weighs in favor of the United States.

19         Prejudicial Effect of the Delay: The final Barker factor requires the Court to weigh the

20 prejudicial effect, if any, of the delay. “Actual prejudice can be shown in three ways: oppressive

21

22   6
    Co-defendants Davisson and Dunlap appeared in court on the superseding indictment on June
   16, 2017; therefore, they, too, have known of its existence since that date. See Docket Nos. 75,
23 76.
                                                     9
        Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 10 of 11



 1 pretrial incarceration, anxiety and concern of the accused, and the possibility that the accused's

 2 defense will be impaired.” United States v. Beamon, 992 F.2d 1009, 1014 (9th Cir. 1993) (citing

 3 Doggett, 505 U.S. at 654). To show actual prejudice, a defendant must provide more than

 4 unsubstantiated claims that the delay caused memories to diminish, precluded discovery, or

 5 resulted in the loss of evidence. United States v. De Jesus Corona-Verbera, 509 F.3d 1105, 1112

 6 (9th Cir. 2007).      See also United States v. Manning, 56 F.3d 1188, 1194 (9th Cir. 1995)

 7 (“Generalized assertions of the loss of memory, witnesses, or evidence are insufficient to establish

 8 actual prejudice”).

 9           Defendant submits that he has suffered actual prejudice from the death of Garretson on

10 March 20, 2017. Docket No. 1807 at 15. Defendant submits that Garretson’s testimony is

11 “critical” to his defense and the events of September 2011 and, without it, he is irreparably

12 prejudiced. Id. The United States submits that Defendant cannot demonstrate actual prejudice

13 because Garretson was a co-defendant in the case and, therefore, Defendant cannot demonstrate

14 that Garretson would have testified at trial, or that trial even would have started prior to Garretson’s

15 death. Docket No. 1900 at 13.

16           In his Report and Recommendation, which was adopted in full by Judge Navarro, Judge

17 Hoffman found that co-defendant Dunlap “argues that he has been prejudiced … because co-

18 defendant Garretson died in the interim, but he fails to explain how the loss of Garretson causes

19 prejudice. The government correctly notes that Garretson could not have been called as a witness

20 because he was a defendant. The court finds that, under the circumstances, the delay was not

21 unreasonable.” Docket No. 1386 at 4. This Court agrees. Therefore, the Court finds that

22 Defendant has failed to demonstrate actual prejudice and this factor weighs in favor of the United

23 States.
                                                      10
       Case 2:16-cr-00265-GMN-NJK Document 1967 Filed 11/07/19 Page 11 of 11



 1         The Court finds that three Barker factors weigh in favor of the United States. Significantly,

 2 the Court finds that Defendant has failed to demonstrate actual prejudice from the delay between

 3 the issuance of the sealed original indictment and issuance of the superseding indictment. As a

 4 result, the Court finds that the delay was not unreasonable.

 5         III.   CONCLUSION

 6         Based on the foregoing and good cause appearing therefore,

 7         IT IS ORDERED that Defendants Davisson and Dunlap’s motions for joinder, Docket

 8 Nos. 1816 and 1820, are GRANTED.

 9         IT IS RECOMMENDED that Defendant’s motion to dismiss counts six through ten of

10 the superseding indictment, Docket No. 1807, be DENIED.

11         DATED: November 7, 2019.

12

13
                                                 NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16                                                NOTICE
17         This report and recommendation is submitted to the United States district judge assigned
18 to this case pursuant to 28 U.S.C. § 636(b)(1).         A party who objects to this report and
19 recommendation must file a written objection supported by points and authorities within fourteen

20 days of being served with this report and recommendation. Local Rule IB 3-2(a). Failure to file

21 a timely objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951

22 F.2d 1153, 1157 (9th Cir. 1991).

23
                                                    11
